IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

BRIETTA VASSER,
Plaintiff,
Vv. Case No. 3:19-cv-00781-slc

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the parties’ joint motion to remand this action, this Court now, upon
substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)
reversing the Commissioner's decision with a remand of the cause to the Commissioner
according to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993);
Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

On remand, Plaintiff have the opportunity for a new hearing, and an
Administrative Law Judge (ALJ) will (1) reevaluate the medical evidence, including
medical opinion evidence; (2) reassess Plaintiff's subjective symptoms and residual
functional capacity, as appropriate; and (3) issue a new decision. If warranted, the ALJ

will obtain supplemental vocational expert testimony.

ENTERED : JAMUARY 19 2020

Sl

MAGISTRATE JUDGE.
